Citation Nr: 0102468	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of a pilonidal cyst, including a post-operative 
scar, currently rated as 10 percent disabling. 

2.  Entitlement to service connection for a fistula.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder, to include coccydymia, 
spondylolisthesis of the lumbar spine, and neuropathy, to 
include as secondary to the veteran's service-connected 
residuals of a pilonidal cyst.

4.  Entitlement to service connection for cranial disease or 
residuals of meningoccic encephalitis, peripheral 
neuritis/neuralgia and diabetic neuropathy, to include as 
secondary to the veteran's service-connected residuals of a 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1952 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in September 
1997 and April 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  The 
September 1997 rating decision denied the veteran's claim for 
an increased (compensable) rating for the residuals of a 
pilonidal cyst; and the April 1999 rating decision denied his 
claim for service connection for cranial disease, peripheral 
neuritis/neuralgia and diabetic neuropathy, to include as 
secondary to the veteran's service-connected residuals of a 
pilonidal cyst; service connection for a fistula; and  his 
application to reopen a claim of service connection for a low 
back disorder, to include residuals of meningoccic 
encephalitis, coccydymia, spondylolisthesis of the lumbar 
spine, and neuropathy.  As explained in the remand appended 
to this decision, the Board has styled the issue of service 
connection for brain disease to include residuals of 
meningoccic encephalitis, rather than a low back disorder. 

Although the claim of entitlement to an increased disability 
rating for the residuals of a pilonidal cyst was not 
certified for appeal, the Board finds that the veteran's June 
1998 RO hearing transcript and June 1998 statement in support 
of claim is sufficient to meet the requirements of a 
substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.203 (2000). 

During the pendency of this appeal, pursuant to a February 
1998 RO Hearing Officer's decision, the RO increased the 
rating for the veteran's service-connected residuals of a 
pilonidal cyst to 10 percent, effective in April 1997.  
Inasmuch as the veteran has continued to express 
dissatisfaction with this rating, has otherwise not withdrawn 
his appeal, and in light of the fact that the maximum 
schedular disability rating has not been assigned to date, 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  An unappealed RO decision in April 1981 denied 
entitlement to service connection for a low back disorder.

2.  Some of the evidence received since the April 1981 RO 
decision bears directly and substantially on the issue at 
hand, is neither cumulative nor redundant, and is so 
significant that they must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The April 1981 rating decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has been received in connection 
with the veteran's claim of entitlement to service connection 
for a low back disorder, to include coccydymia, 
spondylolisthesis of the lumbar spine, and the veteran's 
claim for that benefit has therefore been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Initially, the Board observes that an April 1981 RO rating 
decision denied service connection for a low back disorder.  
The veteran did not file a notice of disagreement from that 
rating decision.  Therefore, the April 1981 rating decision 
became final.  38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Turning to the record, the evidence at the time of the April 
1981 rating decision included the SMRs, which show that in 
August 1953, the veteran complained of pain and drainage from 
the region of the base of the spine.  The veteran related 
that he first noticed these symptoms after suffering a fall 
involving the base of the spine.  In August 1953 he underwent 
surgery to remove a pilonidal cyst in the coccyx/sacrum 
region.  The veteran continued to suffer postoperative 
symptoms of pain and drainage until April 1954.  An October 
1958 neuropsychiatric examination report and November 1958 
Social Service Survey report note that the veteran complained 
of back pain when lifting since the having the pilonidal cyst 
during service.

The relevant evidence subsequent to the April 1981 begins 
with a December 1988 letter from a private physician, I. A., 
M.D., in which it was reported that the veteran related his 
low back pain and radiation of pain down the legs since 
having surgery to remove his pilonidal cyst.  The impression 
included status-post pilonidal cyst with a recommendation for 
a magnetic resonance imaging (MRI) of the lumbar spine to 
rule out spinal stenosis.

A January 1989 VA examination report revealed objective 
evidence of marked back pain with limited range of motion.  A 
February 1989 VA hospital discharge summary included a 
diagnosis of chronic low back pain. 

A December 1997 letter from a private physician, R. S., M.D., 
states that the veteran was noted to have history of an 
unhealed pilonidal cyst since service.  Upon examination, 
there was a pilonidal cyst noted in the sacral area, with 
some mild drainage and swelling noted.  The veteran also 
complained of some low back pain and pain in the lower legs 
as well.  The physician opined that "this pain may well be 
caused by the cyst, putting pressure on the area of the spine 
in which he has pain." 

A May 1998 VA radiology report revealed an impression for 
spondylolysis of L5 without spondylolisthesis and 
osteoarthritis of the spine.  A May 1998 VA rehabilitation 
records notes the veteran's complaints of low back pain and 
numbness in the lower extremities.  A back scar over the 
sacrum was noted, and there was sensory loss in the feet.  
The impression was paraparesis secondary to damage of the 
filum terminale.  A May 1998 VA electrodiagnostic report 
concluded that the electrical findings, when correlated with 
the clinical findings are suggestive of mild L5-S1 
radiculopathy and peripheral neuropathy. 

A September 1998 VA radiology report revealed that "[t]he 
previously suspected spondylolitic deformities at the level 
of L5 are not confirmed."  The impression was "[n]o 
evidence of fracture, subluxation, or structural deformity."

The Board concludes that the evidence submitted since the 
April 1981 rating decision, as summarized above, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the veteran's 
claim of entitlement to a low back disorder, to include 
coccydymia, spondylolisthesis of the lumbar spine, and 
neuropathy, is reopened.  38 C.F.R. § 3.156(a).  The Board is 
cognizant that the RO styled the issue to include residuals 
of meningoccic encephalitis; this issue is included in the 
veteran's claim for service connection for cranial disease, 
peripheral neuritis/neuralgia and diabetic neuropathy, to 
include as secondary to the veteran's service-connected 
residuals of a pilonidal cyst, and that claim is addressed in 
the remand below.

Concerning the merits of the veteran's claim of entitlement 
to service connection for a low back disorder, to include 
coccydymia, spondylolisthesis of the lumbar spine, the Board 
finds that additional development is required, for the 
reasons set forth in the REMAND below.  


ORDER

The claim of entitlement to service connection for a low back 
disorder, to include coccydymia, spondylolisthesis of the 
lumbar spine is reopened; to that extent only the appeal is 
granted.



REMAND

The Board notes at the outset that there is a further duty to 
assist the veteran with the development of his reopened claim 
for service connection for a low back disorder, to include 
coccydymia, spondylolisthesis of the lumbar spine; and his 
claims for an increased rating for residuals of a pilonidal 
cyst; service connection for a fistula; and service 
connection for cranial disease or residuals of meningoccic 
encephalitis with neuritis/neuropathy, and diabetic 
neuropathy.  The relevant evidence for each issue is 
summarized below.   

I.  A rating in excess of 10 percent for residuals of a 
pilonidal cyst and service connection for a fistula     

Pursuant to a December 1958 RO rating decision, the veteran 
was initially service-connected for the residuals of a 
pilonidal cyst and assigned a noncompensable disability 
rating.  In accordance with a February 1998 Hearing Officer 
decision, the RO increased the veteran's disability rating to 
10 percent, effective in April 1997. 

The relevant medical evidence primarily consists of a June 
1997 VA dermatological examination report, which recites the 
veteran's history of having surgery to remove a pilonidal 
cyst during service.  The veteran complained of tenderness 
and pain with recurrent drainage associated with the post-
operative residuals of his pilonidal cyst.  Objectively, from 
the superior aspect of the midline between the right and left 
buttocks, there is a 5-inch scar extending vertically around 
the region of the anus.  The examiner observed healed suture 
sites, but there was no drainage or marked tenderness with 
palpation.  The color of the scar was flesh-toned and it was 
superficial.  There was no evidence of keloid formation, 
adherence, herniation, inflammation, swelling depression, or 
ulceration.  There was no tenderness elicited at the time of 
the examination, but the examiner opined that that it would 
be tender to sit down.  There was no limitation of function 
of the affected part.  The diagnosis was a "[r]emote history 
of pilonidal cyst excision with protracted hospital stay 
initially and repeat surgery for wire suture removal.  
Probable fistula formation with recrudescence and acute 
exacerbation two to three times a year with perceived pain in 
the distal portion of the incision."
It is the Board's judgment that, given the amount of time 
that has elapsed since the last VA compensation examination 
and the veteran's claim of increased disablement, he should 
be accorded a VA examination for the purpose of determining 
the current severity of his service-connected residuals of a 
pilonidal cyst.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
The Board further notes that the June 1997 examination 
revealed that the veteran had probable fistula formation, and 
the examiner suggested that it was associated with the 
pilonidal cyst excision.  The requested examination should 
include an opinion as to the etiology of any fistula that may 
be present.   

II.  Service connection for a Low Back Disability 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, to include organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

As was previously indicated, the Board finds that additional 
development is warranted regarding the veteran's claim of 
entitlement to service connection for a low back disorder.  
Specifically, with regard to affording a VA medical 
examination or medical opinion, the Veterans Claims 
Assistance of Act of 2000 provides that VA shall provide an 
examination or medical opinion when necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record, including lay statements 
of the veteran-claimant, contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, and indicates that the disability or 
symptoms may be associated with the veteran-claimant's active 
service, and the record otherwise does not contain sufficient 
medical evidence for a decision on the claim. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  As the veteran has not been afforded a VA orthopedic 
examination to evaluate his lumbar spine, and given some of 
the evidence of record, a remand is required.  The examiner 
will be asked to address the etiology of the veteran's low 
back disability, to include coccydymia, spondylolisthesis of 
the lumbar spine, and neuropathy, including whether a low 
back disorder was caused or aggravated by a service-connected 
excision of a pilonidal cyst.

The Board also notes that the RO characterized the low back 
issue as including residuals of meningoccic encephalitis.  
However, as this disorder is a disease of the brain, it is 
more appropriately addressed as part of the veteran's claim 
for service connection for cranial disease with 
neuritis/neuropathy, and diabetic neuropathy, to include as 
secondary to the veteran's service-connected residuals of a 
pilonidal cyst, which is addressed below.  

III.  Service connection for cranial disease or residuals of 
meningoccic encephalitis, neuritis/neuropathy, and diabetic 
neuropathy, to include as secondary to the veteran's service-
connected residuals of a pilonidal cyst 

The veteran contends that he currently suffers from a 
neurological disorder related to service, or proximately due 
to his service-connected postoperative residuals of a 
pilonidal cyst.  Specifically, the veteran appears to claim 
that he suffers from cranial disease or residuals of 
meningoccic encephalitis, peripheral neuritis and neuralgia, 
and diabetic neuropathy.

A review of the record begins with the SMRs, which are devoid 
of any indication that the veteran complained of, was treated 
for, or diagnosed with, a neurological disorder or diabetes.  
The veteran did undergo surgery and extended treatment for a 
pilonidal cyst near the base of the spine but there is no 
indication of any neurological complications such as brain 
disease or neuropathy.

A November 1958 Social Service Survey report recounts the 
veteran's complaints of headaches and dizziness since his 
pilonidal cyst operation in service.  In preparation of the 
report, the veteran's private physician, J. A., M.D., was 
contacted by the social worker.  The physician treated the 
veteran in September 1957 for meningococcic meningitis, and 
reported to the social worker that there was no reason to 
suspect that there would be brain damage or other residual of 
this illness, and that he could see no way in which it could 
be related to the pilonidal cyst operation, which the veteran 
had in service.  The veteran claims that the physician told 
him that his meningitis was caused by the back difficulty he 
has had as a result of the pilonidal cyst operation.  
Although the veteran complained of infrequent headaches after 
the pilonidal cyst operation during service, he developed 
severe headaches after the post-service episode of meningitis 
in September 1957.  The report notes that the veteran's main 
problem appeared to be severe headaches as a residual of 
meningitis, which was more than two years after service.  The 
report concludes by stating "[i]t is possible that [the 
veteran] believes these [headaches] may be service[-
]connected because of a misunderstanding that his doctor has 
said they were caused by his back condition, which was 
incurred in service."

An October 1958 VA examination report and November 1958 
neuropsychiatric examination report both include a diagnosis 
of residuals of meningococcic encephalitis in 1957, evidenced 
by headaches.  No other neurological symptoms were detected. 

A December 1988 letter from a physician notes that the 
veteran "is known to have diabetes and he has been on 
insulin for three months."  The impression included a 
history of intermittent vertigo which may be of a peripheral 
origin; an ear, nose, and throat consultation was 
recommended.  

A February 1989 VA hospital discharge summary shows the 
veteran was admitted for an episode of chest pain, dizziness, 
nausea, and weakness.  A myocardial infarction was ruled out.  
The diagnoses included insulin dependent diabetes mellitus.

A February 1997 VA record from a diabetic clinic reveals that 
the veteran had been on insulin for 8 years.  The veteran 
complained of neuropathy causing a burning or tingling in the 
feet.  The assessment was diabetes mellitus, type II, under 
fair control.

A May 1998 VA electrodiagnostic report concluded that the 
electrical findings, when correlated with the clinical 
findings are suggestive of mild L5-S1 radiculopathy and 
peripheral neuropathy. 

A November 1998 radiology report of the head revealed no 
evidence of a definitive pituitary lesion, but a possible 
destructive lesion without an expansile process was suspected 
involving the sella.  

A January 1999 VA radiology report of the brain revealed a 
lacunar infarction in the right thalamus of indeterminate 
age, probably old.  There was no obvious pituitary adenoma or 
other lesion.  However, without contrast administration, a 
subtle pituitary microadenoma could not be ruled out.

A February 1999 VA clinical record notes that the veteran's 
diabetes was being controlled by insulin and that his 
diabetic neuropathy was stable.

It is the judgment of the Board that further development of 
the evidence is warranted, including further efforts to 
obtain post-service medical records and providing the veteran 
with a more comprehensive VA examination.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Green v. 
Derwinski, 1 Vet. App. 121 (1991).



To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, and to afford 
the veteran due process of law, the case is REMANDED to the 
RO for the following development:

1. The RO should ask the veteran to 
identify (names, addresses, dates) any 
sources of evaluation or treatment for 
the disabilities at issue since February 
1999.  Any records that are obtained 
should then be associated with the claims 
file.  38 C.F.R. § 3.159.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to ascertain the nature, etiology, and 
extent of any diagnosed low back 
disorder, to include claimed coccydymia, 
spondylolisthesis of the lumbar spine, 
and neuropathy.  The examiner should 
opine whether it is at least as likely as 
not that any low back disability that is 
present began during service, began as 
the result of some incident of service, 
or was caused or aggravated by the 
excision of a pilonidal cyst. The 
veteran's claims file and a copy of this 
remand must be made available to the 
examiners, who are instructed to 
thoroughly review the veteran's medical 
history, including his military history.  
Any tests or studies deemed necessary by 
the examiners should be performed.  The 
examiners are requested to provide a 
rationale for any opinions rendered.

The neurological examiner should also be 
requested to ascertain the nature, 
etiology, and extent of any brain  
disease or residuals of meningoccic 
encephalitis, peripheral 
neuritis/neuralgia and diabetic 
neuropathy that may be present.  The 
examiner should opine whether it is at 
least as likely as not that any such 
disability or disabilities that are shown 
began during service, began as the result 
of some incident of service, or were 
caused or aggravated by the excision of a 
pilonidal cyst.  

3.  The veteran should also be afforded 
an appropriate  VA examination to 
ascertain the current severity of his 
postoperative residuals of a pilonidal 
cyst, including a scar, and to determine 
the etiology of a fistula, if present.  
As to the latter question, the examiner 
should opine whether it is at least as 
likely as not that a fistula was caused 
or aggravated by a pilonidal cyst or the 
excision of same. The veteran's claims 
file must be made available to the 
examiner.  Any studies deemed necessary 
by the examiner should be performed.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for a low back 
disorder, to include claimed coccydymia, 
spondylolisthesis of the lumbar spine, 
and neuropathy; brain disease or 
residuals of meningoccic encephalitis, 
peripheral neuritis/neuralgia and 
diabetic neuropathy; and a fistula; and a 
rating in excess of 10 percent for 
residuals of a removal of a pilonidal 
cyst, including a scar.  

6.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The purpose of this REMAND is to afford the veteran due 
process of law and provide for further development of the 
record.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 



